UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-26483 Diadexus, Inc. (Exact name of Registrant as Specified in its Charter) Delaware 94-3236309 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 349 Oyster Point Boulevard
